Citation Nr: 0947124	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1989 to December 
1992.  He served in Southwest Asia from January to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
Hodgkin's disease.  He asserts that his Hodgkin's disease is 
a result of his exposure to oil fires, smoke, and other 
chemicals during his period of active duty in Southwest Asia 
for approximately five months.

The Persian Gulf War presumption of service connection does 
not apply if symptoms are medically attributed to a diagnosed 
(rather than an undiagnosed) illness.  See VAOPGCPREC 8-98 
(Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann 
v. West, 14 Vet. App. 12, 22-23 (2000).  As such, the 
Veteran's claim will not be considered under 38 C.F.R. 
§ 3.317; however, the Veteran may be entitled to service 
connection on a direct basis.

The VA has a duty to assist a claimant in obtaining evidence; 
such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

The Board finds the duty to assist has not been met.  The 
Veteran was diagnosed with Hodgkin's Lymphoma in 2006.  The 
Veteran has not yet been afforded a VA examination for his 
Hodgkin's disease.  Due to the lack of a medical opinion 
concerning the relationship between his disability and the 
conditions he was exposed to during active duty, there is 
insufficient evidence to render a decision on service 
connection.  

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with in-service problems, a remand is necessary 
for further medical assessment with a nexus opinion.  See 
38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4).

Additionally, any updated treatment records should be 
obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated VA and/or 
private treatment records. 

If no records are located, a statement 
to that effect should be included in 
the record.

2.  Afford the Veteran a VA examination 
for Hodgkin's disease.  All indicated 
evaluations and tests deemed necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran's 
Hodgkin's disease had its onset during 
service or is in any other way causally 
related to his active service, 
including exposure to oil fires, smoke, 
and/or other chemicals during service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The Board intimates no opinion as to the ultimate outcome of 
this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


